Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,2 and 11 are rejected under 35 U.S.C 103 as being patentable over Welch et al.  (USPUB 20080013881) in view of KANTER  (USPUB 20180219633).


As per claim 1,  Welch et al. teaches A waveguide structure for optically coupling a first tap output of an optical filter assembly to a photodetector and a second tap output of the optical filter assembly to the photodetector ( FIG. 21 – shows the input optical waveguide connecting to PD and the optical filter taught within Paragraphs [0173-0174]) , the waveguide structure comprising: a substrate defined by a length( Paragraphs [0241] and [0246]) ; a first optical waveguide disposed at least partially on the substrate and comprising: a first inlet optically coupled to the first tap output ( Paragraph [0241]) ; a first linear region extending at least partially across the length of the substrate( Paragraphs [0241] and [0246]); and a second optical waveguide disposed at least partially on the substrate and comprising: a second inlet optically coupled to the second tap output( Paragraphs [0188] and [0192]) ; a second linear region extending at least partially across the length of the substrate parallel to the first linear region of the first optical ( Paragraph [0213]) ; and a second transition region converging toward the first transition region( Paragraph [0253]- “…The description of FIG. 34 also applies here, except that the multiplexed signal outputs from TxPICs 310 are provided to an 8:1 multiplexer 317, rather than an 8:1 interleaver 314, for combining as an output on optical link 328….”) ,
	Welch et al. does not explicitly teach  a first transition region optically coupling the first linear region to a common output optically coupled to the photodetector; and  the second optical waveguide optically coupling the second linear region to the common output.  
	However, within analogous art , KANTER teaches a first transition region optically coupling the first linear region to a common output optically coupled to the photodetector( Paragraph [0042]- “…optical filters at the fundamental 208 and harmonic 210 wavelengths before being detected in a system of O/E detectors 116….”); and  the second optical waveguide optically coupling the second linear region to the common output( Paragraph [0035-0037]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of KANTER within the modified teaching of the Monolithic Transmitter Photonic Integrated Circuit (TxPIC) with a Traversely Disposed Output  mentioned by Welch et al. because the System and method for microwave distribution and  measurement with high dynamic range   mentioned by KANTER provides a system and method for implementing photodetecting of optical wavelengths  within integrated optical circuit (Abstract).
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the System and method for microwave distribution and  measurement with high dynamic range   mentioned by KANTER  within the modified teaching of the Monolithic Transmitter Photonic Integrated Circuit (TxPIC) with a Traversely Disposed Output  mentioned by Welch et al. for implementation of a system and method for photodetecting of optical wavelengths  within integrated optical circuit (Abstract).


As per claim 2, Combination of Welch et al. and KANTER  teaches claim 1, 
( Paragraphs [0241] and [0246]).  

As per claim 11,  
Welch et al. teaches An on-chip structure for optically coupling an array of optical outputs ( FIG. _7A-7C shows a PIC  circuit  as an on-chip WDM channel… within Paragraphs [0101-0102])  of an optical filter assembly to a photodetector ( Paragraph [0173]- “…the array of the 
TxPIC to its assigned channel wavelength while also maintaining the desired output power of each channel.  The light output of at least one laser may be provided as input to a filter element having a wavelength-dependent response, such as an optical transmission filter.  The optical output of the filter is received by an optical detector….”) , the on-chip structure comprising: a set of optical waveguides comprising: a set of inlets physically separated from one another( FIG._34 and 37 show separated input signals/channels and Paragraphs [0249] and[0265]) ,each inlet optically coupled to a respective one optical output of the optical filter assembly ( Paragraphs [0173-0174]) ; 
	Welch et al. does not explicitly teach a common outlet, the common outlet optically coupled to each inlet of the set of inlets, the common output optically coupled to the photodetector.  
	 However, within analogous art, KANTER teaches a common outlet( Fig. 4 – Common structure (116) for output and Paragraph [0042]- “…detected in a system of O/E detectors 116.  The optical filters can be fiber Bragg gratings that remove the carrier frequency at both the fundamental and harmonic wavelengths.  The electrical signals generated by the fundamental and harmonic wavelengths are adjusted in size using an SPCD realized by an electrical attenuator 121, then subtracted in an electrical hybrid 118….”) , the common outlet optically coupled to each inlet of the set of inlets ( Paragraph [0042]- “…optical filters at 
the fundamental 208 and harmonic 210 wavelengths before being detected in a system of O/E detectors 116….”) , the common output optically coupled to the photodetector( Fig. 4 – O/E detectors ( 116) ) .  

	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the System and method for microwave distribution and  measurement with high dynamic range   mentioned by KANTER  within the modified teaching of the Monolithic Transmitter Photonic Integrated Circuit (TxPIC) with a Traversely Disposed Output  mentioned by Welch et al. for implementation of a system and method for photodetecting of optical wavelengths  within integrated optical circuit (Abstract).

2.	Claims 3,4,5 and 15  are rejected under 35 U.S.C 103 as being patentable over Welch et al.  (USPUB 20080013881) in view of KANTER  (USPUB 20180219633) in further view of Su et al.   (USPUB 20110115040).

As per claim 3,  Combination of Welch et al. and KANTER  teaches claim 1,
Within analogous art, Su et al. teaches  further comprising an isolation trench separating at least a portion of the first optical waveguide from at least a portion of the second optical waveguide ( Paragraph [0014]- “…As shown in FIG. 2, a waveguide 108, a metal-oxide-semiconductor (MOS) 110 and a shallow trench isolation (STI) 109 are formed in the single 
crystal silicon layer 106….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Su et al.  within the combined modified teaching of the Monolithic Transmitter Photonic Integrated Circuit (TxPIC) with a Traversely Disposed Output  mentioned by Welch et al. and  the System and method for microwave distribution and  measurement with high dynamic range   mentioned by KANTER because the Semiconductor Optoelectronic Structure and the 

	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Semiconductor Optoelectronic Structure and the Fabricating Method Thereof mentioned by Su et al. within the  combined modified  teaching of the Monolithic Transmitter Photonic Integrated Circuit (TxPIC) with a Traversely Disposed Output  mentioned by Welch et al. and  the System and method for microwave distribution and  measurement with high dynamic range   mentioned by KANTER for implementation of a system and method for semiconductor technology to form a semiconductor optoelectronic structure ( Paragraph [0002]) .

As per claim 4,   Combination of Welch et al. and KANTER  and Su et al. teaches claim 3,
Within analogous art, Su et al. teaches   wherein the isolation trench is formed from a material having a low refractive index ( Paragraph [0015- “…The ILD layer 112 may be SiO.sub.2, TEOS, PETEOS or other low-k dielectric materials which has a smaller refractive index than the waveguide 108….”).  

As per claim 5, Combination of Welch et al. and KANTER  and Su et al. teaches claim 4,
Within analogous art, Su et al. teaches wherein the isolation trench is an air trench ( Paragraph [0022]”… As shown in FIG. 10, because parts of the IMD layer 116 outside the transformer 126 have been removed in the etching process 123 to form the trench 127, the trench 127 is thus filled with air….”).  

As per claim 15, Combination of Welch et al. and KANTER teaches claim 11, 
Within analogous art, Su et al. teaches further comprising a set of isolation trenches disposed between each of the set of optical waveguides ( Paragraph [0014]- “…As shown in FIG. 2, a waveguide 108, a metal-oxide-semiconductor (MOS) 110 and a shallow trench isolation (STI) 109 are formed in the single crystal silicon layer 106….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Su et al.  within the combined modified teaching of the Monolithic Transmitter Photonic Integrated Circuit (TxPIC) with a Traversely Disposed Output  mentioned by Welch et al. and  the System and method for microwave distribution and  measurement with high dynamic range   mentioned by KANTER because the Semiconductor Optoelectronic Structure and the 
Fabricating Method Thereof mentioned by Su et al.  provides a system and method for implementing semiconductor technology to form a semiconductor optoelectronic structure ( Paragraph [0002]) .
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Semiconductor Optoelectronic Structure and the Fabricating Method Thereof mentioned by Su et al. within the  combined modified  teaching of the Monolithic Transmitter Photonic Integrated Circuit (TxPIC) with a Traversely Disposed Output  mentioned by Welch et al. and  the System and method for microwave distribution and  measurement with high dynamic range   mentioned by KANTER for implementation of a system and method for semiconductor technology to form a semiconductor optoelectronic structure ( Paragraph [0002]) .

3.	Claims 9,10,12 and 16  are rejected under 35 U.S.C 103 as being patentable over Welch et al.  (USPUB 20080013881) in view of KANTER  (USPUB 20180219633) in further view of Chen et al.  (USPUB 20190086620).

As per claim 9,  Combination of Welch et al. and KANTER  teaches claim 1,
Within analogous art, Chen et al. teaches wherein the substrate forms at least a portion of a photonic integrated circuit ( Paragraph [0014]- “…structures and methods for filling the cavity in the substrate after the suspended optical component is formed and in a manner which allows the filling to be completed even when the cavity and optical component have small dimensions, such as may be applicable to high density device integration in a photonic integrated circuit (PIC).”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Chen et al. within the combined modified teaching of the Monolithic Transmitter Photonic Integrated Circuit (TxPIC) with a Traversely Disposed Output  mentioned by Welch et al. and  the System and method for microwave distribution and  measurement with high dynamic range   mentioned by KANTER because the Planar optical waveguide structure, and coupling 
structure thereof and coupling method thereof mentioned by Chen et al.  provides a system and method for implementing coupling  light of a single mode laser to a planar optical waveguide or other silicon-based optical integrated chips ( Paragraph [0005]) .
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Planar optical waveguide structure, and coupling structure thereof and coupling method thereof mentioned by Chen et al. within the  combined modified  teaching of the Monolithic Transmitter Photonic Integrated Circuit (TxPIC) with a Traversely Disposed Output  mentioned by Welch et al. and  the System and method for microwave distribution and  measurement with high dynamic range   mentioned by KANTER for implementation of a system and method for coupling  light of a single mode laser to a planar optical waveguide or other silicon-based optical integrated chips ( Paragraph [0005]) .

As per claim 10,  Combination of Welch et al. and KANTER  teaches claim 1,
Within analogous art, Chen et al. teaches wherein the first optical waveguide is coplanar with the second optical waveguide across the length of the substrate ( Paragraph [0030]- “…FIG. 1 shows a surface of optical waveguide 108 (e.g., a top surface) as coplanar with a surface of layer 104 (e.g., a top surface) on substrate 102, it should be appreciated that waveguide 108 may be formed in various manners and from various materials….”) .  

As per claim 12, Combination of Welch et al. and KANTER teaches claim 11, 
Within analogous art, Chen et al. teaches wherein each optical waveguide of the set of optical waveguides has a rectangular  ( Paragraph [0038]- “…cross-sectional shape a rectangular-shaped cross-section along a X-Y plane that is parallel to the top surface of substrate 102.  The cross-section of the reservoir 202 may have a width 202w along the X-direction of greater than 80 .mu.m and less than 500 .mu.m, and a length along the Y-direction with a 
similar dimension as the width 202w, such as an opening size of 100 .mu.m by 100 .mu.m, which allows the filler material to be easily dispensed into the reservoir with tools such as a needle.  Although the reservoir 202 as shown in the example in FIG. 2 has a rectangular-shaped cross-section,…”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Chen et al. within the combined modified teaching of the Monolithic Transmitter Photonic Integrated Circuit (TxPIC) with a Traversely Disposed Output  mentioned by Welch et al. and  the System and method for microwave distribution and  measurement with high dynamic range   mentioned by KANTER because the Planar optical waveguide structure, and coupling 
structure thereof and coupling method thereof mentioned by Chen et al.  provides a system and method for implementing coupling  light of a single mode laser to a planar optical waveguide or other silicon-based optical integrated chips (Paragraph [0005]) .
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Planar optical waveguide structure, and coupling structure thereof and coupling method thereof mentioned by Chen et al. within the  combined modified  teaching of the Monolithic Transmitter Photonic Integrated Circuit (TxPIC) with a Traversely Disposed Output  mentioned by Welch et al. and  the System and method for microwave distribution and  measurement with high dynamic range   mentioned by KANTER for implementation of a system and method for coupling  light of a single mode laser to a planar optical waveguide or other silicon-based optical integrated chips ( Paragraph [0005]) .

As per claim 16, Combination of Welch et al. and KANTER teaches claim 11, 
Within analogous art, Chen et al. teaches wherein the set of optical waveguides are formed onto a substrate of a photonics integrated circuit ( Paragraph [0014]- “…structures and methods for filling the cavity in the substrate after the suspended optical component is formed and in a manner which allows the filling to be completed even when the cavity and optical component have small dimensions, such as may be applicable to high density device integration in a photonic integrated circuit (PIC).”) .  


4.	Claims 17,18  and 20 are rejected under 35 U.S.C 103 as being patentable over Chen et al.  (USPUB 20190086620) in view of KANTER  (USPUB 20180219633).

As per claim 17, Chen et al. teaches  An on-chip structure for optical coupling( FIG. 25 and Paragraphs [0004-0006]) , the on-chip structure comprising:  a substrate defined by a first length ( FIG. 25  with waveguide at specific length taught within Paragraphs [0162-0165]) ; and a first optical waveguide defining a first inlet and defined by a second length ( FIG. 25 shows a second length of an optical waveguide  , Paragraphs [0167-0169]) ; a second optical waveguide defining a second inlet and defined by a third length( Paragraphs [0179-0183]) ; 
	Chen et al. does not explicitly teach  a common output optically coupled to each of the first inlet and the second inlet; wherein the first length is less than the second length and the second length is less than the third length.  
	However, within analogous art, KANTER teaches a common output optically coupled to each of the first inlet and the second inlet ( Paragraph [0042]- “…optical filters at 
the fundamental 208 and harmonic 210 wavelengths before being detected in a system of O/E detectors 116….”); wherein the first length is less than the second length and the second length is less than the third length( Paragraph [0041]- “…   [0041] A variable delay line 206 is used to match the delay of the fundamental and harmonic arms.  Matching the delay ensures that the fundamental and harmonic signals … style hybrid).  In prior figures the variable delay line was not present as it was assumed that the path lengths were already matched….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of KANTER within the modified teaching of the Planar optical waveguide structure, and coupling 
structure thereof and coupling method thereof mentioned by Chen et al. because the System and method for microwave distribution and  measurement with high dynamic range   mentioned by KANTER provides a system and method for implementing photodetecting of optical wavelengths  within integrated optical circuit (Abstract).
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the System and method for microwave distribution and  measurement with high dynamic range   mentioned by KANTER  within the modified teaching of the Planar optical waveguide structure, and coupling 
structure thereof and coupling method thereof mentioned by Chen et al.  for implementation of a system and method for photodetecting of optical wavelengths  within integrated optical circuit (Abstract).

As per claim 18, Combination of Chen et al. and KANTER teaches claim 17,
 Chen et al. teaches wherein the first inlet and the second inlet are separated by a distance ( FIG. 25 showing the separation of the waveguide within the substrate by a distance) .  

As per claim 20, Combination of Chen et al. and KANTER teaches claim 17,
Within analogous art, KANTER teaches wherein the  common output optically coupled to the photodetector( Fig. 4 – O/E detectors ( 116) ) .  

5.	Claim 19 is rejected under 35 U.S.C 103 as being patentable over Chen et al.  (USPUB 20190086620) in view of KANTER  (USPUB 20180219633) in further view of Su et al.   (USPUB 20110115040).

As per claim 19, Combination of Chen et al. and KANTER teaches claim 17,
Within analogous art, Su et al. teaches  wherein at least a portion of the first optical waveguide is optically isolated from the second optical waveguide ( Paragraph [0014]- “…As shown in FIG. 2, a waveguide 108, a metal-oxide-semiconductor (MOS) 110 and a shallow trench isolation (STI) 109 are formed in the single crystal silicon layer 106….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Su et al.  within the combined modified teaching of the Planar optical waveguide structure, and coupling structure thereof and coupling method thereof mentioned by Chen et al. and  the System and method for microwave distribution and  measurement with high dynamic range   mentioned by KANTER because the Semiconductor Optoelectronic Structure and the 
Fabricating Method Thereof mentioned by Su et al.  provides a system and method for implementing semiconductor technology to form a semiconductor optoelectronic structure ( Paragraph [0002]) .
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Semiconductor Optoelectronic Structure and the Fabricating Method Thereof mentioned by Su et al. within the  combined modified  teaching of the Planar optical waveguide structure, and coupling structure thereof and coupling method thereof mentioned by Chen et al.  and  the System and method for microwave distribution and  measurement with high dynamic range   mentioned by KANTER for implementation of a system and method for semiconductor technology to form a semiconductor optoelectronic structure ( Paragraph [0002]) .

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 



Allowable Subject Matter

6.          Claims 6,7,8,13 and 14  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 6, prior art of record does not teach or suggest the limitation mentioned within claim 6: “…a distance separating the first optical waveguide from the second optical waveguide at a location along the length of the substrate is selected to facilitate a supermode of photons traversing the first optical waveguide and photons traversing the second optical waveguide. ”

As to claim 7, The following claim depends on objected allowable claim 6, therefore the following claim 7 is considered objected as objected allowable claim.

As to claim 8, The following claim depends on objected allowable claim 6, therefore the following claim 8 is considered objected as objected allowable claim.

As to claim 13, prior art of record does not teach or suggest the limitation mentioned within claim 13: “…a first optical waveguide of the set of optical waveguides has a first rectangular cross-sectional shape and a second optical waveguide of the set of optical waveguides has a second rectangular cross-sectional shape.” 

As to claim 14, The following claim depends on objected allowable claim 13, therefore the following claim 14 is considered objected as objected allowable claim.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637